t c memo united_states tax_court zetina renner and oz inanli petitioners v commissioner of internal revenue respondent docket no filed date zetina renner and oz inanli pro sese john r bampfield for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for the taxable years and respectively and accuracy-related_penalties under sec_6662 for the taxable years and of dollar_figure and dollar_figure respectively the issues for decision are whether petitioners are entitled to deductions for car and truck expenses claimed on schedules c profit or loss from business and on schedules f profit or loss from farming for the taxable years and years at issue whether petitioners are entitled to deductions for medical and dental expenses and for gambling_losses claimed on schedules a itemized_deductions in excess of the amounts allowed by respondent for the years at issue and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in tennessee during the years at issue petitioners’ primary residence was in white pine tennessee white pine residence petitioners owned two automobiles during the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure years at issue a chevrolet venture primarily driven by mr inanli and a dodge intrepid primarily driven by mrs renner petitioners’ schedule c expenses in and mr inanli was an employee at lane college in jackson tennessee mr inanli taught at lane college from to mr inanli would teach business classes during the fall and spring semesters but not during the summer lane college is located approximately miles from petitioners’ white pine residence petitioners filed joint federal_income_tax returns for the taxable years at issue petitioners claimed deductions for car and truck expenses on schedules c of their and joint returns of dollar_figure and dollar_figure respectively these expenses relate to mr inanli’s educational_services business according to petitioners these expenses correspond to mileage driven by mr inanli traveling between petitioners’ white pine residence and lane college in the area surrounding lane college and meeting visiting serving clients mr inanli also taught online courses as an independent_contractor for breyer state university during the years at issue petitioners’ claimed schedule c car and truck expenses are based on big_number business miles for and big_number business miles for petitioners’ schedule f expenses during the years at issue mrs renner was a full-time_employee of msha corp in johnson city tennessee mrs renner’s mother owned a farm in mohawk tennessee during the years at issue and mrs renner engaged in part- time farming activities on schedules f of their and joint tax returns petitioners claimed deductions for car and truck expenses of dollar_figure and dollar_figure respectively according to petitioners these expenses correspond to miles driven by mrs renner to look at equipment and attending auctions to buy cows or other livestock animals petitioners’ gambling_losses petitioners gambled extensively during the years at issue on schedule a of their joint tax_return petitioners reported dollar_figure of gambling income and claimed dollar_figure of gambling_losses on schedule a of their joint tax_return petitioners reported dollar_figure of gambling income and claimed dollar_figure of gambling_losses petitioners did not keep any written records with respect to their gambling activities we note that petitioners listed tobacco as the principal crop or activity on their and schedules f petitioners’ medical and dental expenses during the years at issue petitioners used certain herbs vitamins and medical equipment to treat a variety of their medical conditions on schedules a attached to their respective and joint returns petitioners claimed deductions for medical and dental expenses of dollar_figure and dollar_figure respectively on date respondent issued to petitioners a notice_of_deficiency for and for respondent disallowed petitioners’ claimed schedule c car and truck expenses disallowed petitioners’ claimed schedule f car and truck expenses disallowed dollar_figure of petitioners’ claimed dollar_figure of gambling_losses disallowed dollar_figure of petitioners’ claimed dollar_figure of medical and dental expenses and determined an accuracy-related_penalty under sec_6662 of dollar_figure for respondent disallowed petitioners’ claimed schedule c car and truck expenses disallowed petitioners’ claimed schedule f car and truck expenses disallowed dollar_figure of petitioners’ claimed dollar_figure of gambling_losses disallowed dollar_figure of petitioners’ claimed dollar_figure of medical and dental expenses and determined an accuracy-related_penalty respondent also increased petitioners’ claimed schedule c deduction for travel_expenses by dollar_figure under sec_6662 of dollar_figure petitioners timely filed a petition disputing the determinations in the notice_of_deficiency opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction see also sec_1_6001-1 income_tax regs sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see 122_tc_305 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast sec_262 disallows deductions for personal living or family_expenses if the taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 however sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer must meet stricter substantiation requirements to be allowed a deduction under sec_162 the heightened substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation an expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 see oswandel v commissioner tcmemo_2007_ tax ct memo lexi sec_185 at even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of certain expenditures see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date a log that is kept on a weekly basis is considered contemporaneous for this purpose see sec_1_274-5t temporary income_tax regs fed reg date the level of detail required for substantiating by adequate_records the business use of listed_property depends on the facts and circumstances of such use see id subdiv ii c fed reg schedule c car and truck expenses on their and schedules c petitioners claimed deductions for car and truck expenses of dollar_figure and dollar_figure respectively according to petitioners these expenses correspond to miles driven by mr inanli traveling between petitioners’ white pine residence and lane college and to and from various locations throughout tennessee and virginia while meeting visiting serving clients petitioners contend that these expenses have been adequately substantiated and therefore are deductible as trade_or_business_expenses pursuant to sec_162 respondent contends that no amount of the claimed schedule c deductions for car and truck expenses should be allowed for and petitioners’ claimed car and truck expenses are subject_to the heightened substantiation requirements of sec_274 see sec_274 sec_280f as applicable to vehicle expenses sec_274 requires the taxpayer to substantiate the mileage the time and place of the use and the business_purpose of the use see solomon v commissioner tcmemo_2011_91 tax ct memo lexi sec_90 at to substantiate the miles driven by mr inanli petitioners offered into evidence two mileage logs the first log purportedly shows the monthly miles driven by mr inanli to work from home to work from hotel total miles driven--month and odometer readings at the beginning and end of each month the second log shows mileage driven by mr inanli connected with m eeting visiting serving clients--audit exam the second log lists the city and state of travel and the total miles driven for june july and date there are several problems with these logs the first log purports to show round-trip mileage driven by mr inanli between petitioners’ white pine residence and lane college during the years at issue as a general_rule expenses for traveling between one’s home and one’s place of business or employment constitute commuting expenses and consequently are nondeductible personal expenses see 326_us_465 73_tc_766 petitioners have provided no there are three exceptions to the general_rule that commuting expenses are nondeductible the taxpayer’s residence is his or her principal_place_of_business the work location is a temporary location outside of the metropolitan area where the taxpayer lives and normally works and the taxpayer’s work location is a temporary location regardless of distance if the taxpayer also has one or more regular work locations away from the taxpayer’s residence bogue v commissioner tcmemo_2011_164 tax ct memo lexi sec_164 at aff’d 522_fedappx_169 3d cir petitioners have provided no credible_evidence to suggest that any of these exceptions apply alternative explanation for mr inanli’s travel between their white pine residence and lane college other than his employment as a business professor in addition neither mileage log contains any specific entries regarding the business purposes of mr inanli’s travel or the names of the clients he allegedly visited a mileage log that does not contain information regarding the business_purpose of trips is not an adequate record as required by sec_274 see fleming v commissioner tcmemo_2010_60 tax ct memo lexi sec_63 at moreover it appears that the mileage logs were not prepared contemporaneously with mr inanli’s travels but rather were compiled in anticipation of trial see sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs supra at trial mr inanli offered his testimony regarding petitioners’ claimed mileage expenses however mr inanli’s testimony was vague unspecific and unpersuasive as to the business_purpose underlying the respective trips sec_274 specifically precludes the allowance of automobile expenses on the basis of an approximation or the taxpayer’s uncorroborated testimony see larson v commissioner tcmemo_2008_187 tax ct memo lexi sec_182 at we find mr inanli’s testimony not sufficiently corroborated to be persuasive accordingly we sustain respondent’s disallowance of petitioners’ schedule c car and truck expenses for and schedule f car and truck expenses petitioners claimed deductions for car and truck expenses on their and schedules f of dollar_figure and dollar_figure respectively according to petitioners these expenses correspond to miles driven by mrs renner while undertaking part- time farming activities during in support of their claimed deductions petitioners submitted into evidence inter alia a mileage log for and several printouts of mapquest directions to various locations purportedly related to mrs renner’s farming activities respondent contends that all of the car and truck expenses claimed by petitioners on their and schedules f should be disallowed consistent with their schedule c expenses for the years at issue petitioners are again subject_to the heightened substantiation requirements of sec_274 see sec_272 sec_280f as applicable to vehicle expenses sec_274 requires the taxpayer to substantiate the mileage the time and place of the use and the business_purpose of the use see solomon v commissioner tax ct memo lexi sec_90 at we find petitioners’ farming mileage log to be insufficient the log shows monthly miles driven by mrs renner in odometer readings at the beginning and end of each month and general descriptions of monthly farming activities first the log does not articulate the business_purpose of mrs renner’s alleged trips other than to assign general categories of activity to each month eg h arvesting the land l ogging and raising shearing training ad sic managing animals nowhere does the log specify the names and addresses of customers or stores visited or the business purposes underlying the claimed trips petitioners also submitted three receipts from tractor supply co in morristown tennessee and two receipts from morristown milling co in morristown tennessee however these receipts were not accompanied by an explanation of the business_purpose of the trips and do not correspond to specific entries in the mileage log sec_274 requires a specific showing of time place of travel and business_purpose and we are not persuaded that petitioners’ evidence rises to the level of credibility of a contemporaneous record see larson v commissioner tax ct memo lexi sec_182 at sec_1_274-5t petitioners also submitted into evidence receipts for repairs to the dodge intrepid however given that mrs renner had a full-time job in johnson city tennessee there is no way of knowing whether these repairs are attributable to her commuting to msha corp or to her part-time farming activities temporary income_tax regs supra in addition petitioners produced no mileage log or other documentary_evidence to substantiate any of their claimed farming mileage for the taxable_year accordingly we conclude that petitioners are not entitled to any car and truck expenses claimed on their schedules f for and schedule a gambling_losses petitioners claimed schedule a gambling_losses of dollar_figure and dollar_figure for and respectively using caesar’s entertainment gaming history statements respondent determined that petitioners had gambling_losses of dollar_figure for and dollar_figure for petitioners argue that they have proven their gambling_losses more than satisfactorily through win loss statements bank withdrawals a witness statement and credible and consistent testimony and that a ny remaining concerns should be dealt with by employing the cohan_rule a taxpayer who is not in the trade_or_business of gambling and who chooses to calculate his or her income using itemized_deductions in lieu of the standard_deduction may deduct gambling_losses under certain circumstances sec_165 provides that l osses from wagering transactions shall be allowed only to the extent of the gains from such transactions petitioners do not argue that their gambling activities constitute a trade_or_business the taxpayer is required to maintain permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs in the case of gambling winnings and losses the taxpayer can substantiate income and deductions by maintaining a contemporaneous log see 68_tc_867 or by consistently using a player’s card to monitor gambling activity see lutz v commissioner tcmemo_2002_89 tax ct memo lexis many taxpayers do not keep a detailed record of their wagering winnings and losses but we do not treat taxpayers who claim to have sustained wagering losses more favorably than other taxpayers by allowing a deduction for wagering losses when the evidence is inadequate schooler v commissioner t c pincite whether the taxpayer has sustained gambling_losses and the amount thereof is a question of fact to be resolved upon consideration of the taxpayer’s evidence and credibility 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 in support of their claimed gambling_losses petitioners offered into evidence bank statements from bancorp south and suntrust bank the bancorp south statement shows atm withdrawals point of sale purchases and cash advances at or near casinos from april to date the suntrust statement shows atm withdrawals and point of sale debits at or near casinos from april to date cash advances or atm withdrawals at or near a location generally are not sufficient by themselves to prove that the cash was spent at that location or for any specific purpose see lutz v commissioner tax ct memo lexis at however we have used the cohan_rule to estimate a taxpayer’s gambling_losses when the taxpayer provided both bank statements recording atm withdrawals at a casino and credible testimony regarding specific details of his or her practices regarding atm withdrawals and gambling activities see lamb v commissioner tcmemo_2013_155 at petitioners did not provide credible testimony concerning the specific details of their gambling practices accordingly we are unable to determine what portion if any of petitioners’ atm withdrawals point of sale debits and cash advances was spent on gambling therefore petitioners are not entitled to offset their and gambling winnings with any gambling_losses in excess of the amounts allowed by respondent schedule a medical and dental expenses petitioners claimed deductions for medical and dental expenses on schedules a for and of dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent allowed dollar_figure of the dollar_figure that petitioners claimed for and allowed dollar_figure of the dollar_figure that petitioners claimed for petitioners contend that they are entitled to the deductions claimed for medical and dental expenses in full because publication clearly allows deduction of herbs vitamin supplements and medical equipment if they are recommended by a health care professional sec_213 allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer to the extent that such expenses exceed of the taxpayer’s adjusted_gross_income sec_213 provides in pertinent part that the term medical_care means amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body the taxpayer must maintain adequate_records to substantiate all claimed deductions sec_6001 sec_1_6001-1 income_tax regs to substantiate medical and dental expenses the taxpayer must furnish the name and address of each payee and the date and amount of each payment sec_1_213-1 income_tax regs if requested by the commissioner the taxpayer must also furnish a statement or itemized invoice identifying the patient the type of service rendered or other item of expense incurred and the specific purpose of the expense id to substantiate their medical_expenses petitioners offered into evidence paypal activity statements for and a walmart pharmacy statement for mrs renner for photocopied receipts related to medical_expenses and a signed note dated date from their treating physician stating that u sing herbs vitamin supplements and medical equipment is recommended for petitioners to treat a variety of their medical_condition s petitioners further provided three printouts showing ebay transactions made in for a respiratory aid a sleeping aid and nutribiotic grapefruit we find that petitioners have failed to substantiate their claimed medical and dental expenses for and in amounts greater than the amounts allowed by respondent to begin with petitioners’ paypal history statements provide only a date seller name email and a net amount_paid the statements do not provide the name and address of the payee the product service purchased the medical purpose of the product service purchased or the name of the patient or payor similarly petitioners’ photocopied receipts lack one or more of the following the product service purchased the specific medical purpose underlying the expense the name and address of the payee or the name of the payor or patient although petitioners submitted a letter from their treating physician the letter broadly states that herbs vitamin supplements and medical equipment are recommended to treat a variety of petitioners’ medical conditions the letter does not specify which herbs supplements and medical equipment are being recommended or the medical purpose these recommendations purport to serve even if we accept petitioners’ medical and dental documents as adequate substantiation they still total less than the amounts allowed by respondent in the notice_of_deficiency for respondent allowed dollar_figure of the dollar_figure petitioners claimed whereas petitioners’ statements and receipts total less than dollar_figure for respondent allowed dollar_figure of the dollar_figure petitioners claimed whereas petitioners’ statements and receipts total less than dollar_figure accordingly we sustain respondent’s determination regarding petitioners’ medical and dental expenses for the years at issue accuracy-related_penalties respondent determined that petitioners are liable for sec_6662 accuracy- related penalties of dollar_figure and dollar_figure for and respectively sec_6662 and b and permits the application of an accuracy-related_penalty in the amount of to any portion of an underpayment which is attributable to among other things negligence or intentional disregard of rules or regulations or any substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists when the taxpayer’s understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production concerning the imposition of penalties and must provide sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 116_tc_438 once the commissioner satisfies his burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is improper because of reasonable_cause under sec_6664 rule a higbee v commissioner t c pincite petitioners’ deficiencies in income_tax for the taxable years and are dollar_figure and dollar_figure respectively the understatements of income_tax for both and exceed the greater of of the tax required to be shown on petitioners’ returns or dollar_figure therefore petitioners’ understatements are substantial consequently we conclude that respondent has met his burden of production with respect to petitioners’ substantial understatements of income_tax sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see higbee v commissioner t c pincite the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have the burden of proving that the penalties are inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite- petitioners have failed to prove that the penalties are inappropriate because of reasonable_cause accordingly we hold that petitioners are liable for the accuracy-related_penalties under sec_6662 for their underpayments of tax for the and tax years on their and returns petitioners reported income_tax liabilities of zero and dollar_figure respectively in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
